ROSE, District Judge.
Our order affirming the decree below was entered March 16, 1912. On April 9th the trustees in bankruptcy filed a petition for rehearing. For the first time they then asked for findings of fact and conclusions of law. General Order in Bank-, ruptcy 36, par. 3 (89 Fed. xiv, 32 C. C. A. xxxvi). Such findings and conclusions will not ordinarily be made unless requested. Chapman v. Bowen, 207 U. S. 91, 28 Sup. Ct. 32, 52 L. Ed. 116. The request should be made before the decree of this court is entered. Knapp *308v. Milwaukee Trust Co., 162 Fed. 675, 89 C. C. A. 467; Crucible Steel Co. v. Holt, 174 Fed. 127, 98 C. C. A. 101.
Convenience will be promoted and time saved if at the argument of the cause' any party who contemplates an appeal to the Supreme Court, if the conclusion of this court shall be against him, shall ask that such findings and conclusions be made. In future we shall expect such applications to be presented, if at all, at the hearing. We have not heretofore had occasion to say anything on this subject. When the present request was made, we therefore thought it fitting to take such action as would enable the trustee to appeal, if this be a case in which an appeal will lie, as to which we express no opinion. We granted the motion for rehearing, not that we desired to hear further argument, and not that we saw an)' reason to modify the opinion heretofore handed down, but merely that findings of fact and conclusions of law might be made and filed at or before the time of entering our final decree.
Such findings and conclusions having been now filed, we will reenter as of this date the decree heretofore passed.